--------------------------------------------------------------------------------

Exhibit 10.6
 
EXECUTIVE VICE PRESIDENT
EMPLOYMENT, CONFIDENTIALITY
AND NON-DISCLOSURE AGREEMENT
 
PART I


PARTIES TO AGREEMENT
 
Section 1.01 - Parties:  This Employment Agreement (hereinafter referred to as
the “Agreement”) is entered into by and between Farmers & Merchants Bank of
Central California, a California banking corporation (the “Bank”), its
successors and assigns, and Stephen W. Haley (hereinafter referred to as
“Employee”).  The Bank and Employee are sometimes collectively referred to
hereinafter as the “Parties” and individually as a “Party”.
 
PART II


EMPLOYMENT
 
Section 2.01 - Employment:  The Bank hereby agrees to continue employing
Employee, and Employee hereby accepts such continued employment with the Bank,
in accordance with the terms and conditions set forth herein.
 
Section 2.02 - Term of Employment:  This Agreement shall become effective on
April 1, 2014 provided Employee has executed and returned to the Bank the
general release of claims in the form attached hereto as Exhibit A.  This
Agreement shall terminate on March 31, 2017 unless earlier terminated pursuant
to the provisions of Part VII herein.  If this Agreement is not terminated
pursuant to Part VII, and provided Employee enters into an effective general
release of claims at that time in the form attached hereto as Exhibit A, the
Agreement shall renew automatically for an additional two year term, and for
successive additional two year terms thereafter, unless earlier terminated
pursuant to the provisions of Part VII.
 
PART III


DUTIES OF EMPLOYEE
 
Section 3.01- General Duties:  During the term of this Agreement, Employee shall
be employed as Executive Vice President and Chief Financial Officer under the
direction of the Chairman, President and Chief Executive Officer and shall
perform and discharge well and faithfully the duties that may be assigned to
Employee from time to time by the Chairman, President and Chief Executive
Officer in connection with the conduct of the Bank’s business.  Nothing herein
shall preclude the Bank’s Board of Directors or Chief Executive Officer from
changing Employee’s title or duties as long as the resulting title and duties
are reasonably commensurate with the education, employment background and
qualifications of the Employee and involve similar responsibilities and scope of
duties.


- 1 -

--------------------------------------------------------------------------------

Section 3.02 - Outside Activities:  Employee agrees that, while employed by the
Bank, Employee will refrain from any outside activities which actually or
potentially are in direct conflict with the essential enterprise-related or
reputational interest of the Bank, that would cause disruption of the Bank’s
operations, or that would be in direct competition with the Bank or assist
competitors of the Bank.  It shall not be a violation of this Agreement for
Employee (A) to serve on corporate, civic or charitable boards or committees, or
(B) to deliver lectures or fulfill speaking engagements, so long as such
activities do not significantly interfere with the performance of Employee’s
responsibilities as an employee of the Bank; provided, however, that Employee
shall give the Bank’s Chief Executive Officer not less than fourteen (14) days’
notice of any actions contemplated by clauses (A) or (B), and will refrain from
any such action to which the Chief Executive Officer in his/her sole discretion,
objects.  It shall not be a violation of this Agreement for Employee to manage
personal investments, so long as such activities do not represent a conflict
with the Bank, as described in the Bank’s Employee Code of Conduct, and other
pertinent policies and agreements.

 
PART IV


COMPENSATION
 
Section 4.01 - Salary:  Employee shall be paid an annual base salary of no less
than $300,000 per year.  This base salary shall be paid to Employee in such
intervals and at such times as other salaried executives of the Bank are paid. 
The Bank’s Board of Directors reserves the right to set the timing and level of
salary adjustments for all employees and any particular employee at its sole
discretion.
 
Section 4.02 - Incentive and Retention Programs:  Employee shall be eligible for
an annual discretionary incentive bonus.  The amount of the bonus for a given
year shall be determined by the Bank’s Board of Directors annually by March 31st
of each following year and shall be paid no later than April 15th of each
following year, provided Employee is still employed by the Bank on the payment
date.  Employee shall be entitled to participate in the “Farmers & Merchants
Bank of Central California Executive Retirement Plan – Salary Component”,
“Farmers & Merchants Bank of Central California Split Dollar Agreement, “Farmers
& Merchants Bank of Central California Executive Retirement Plan – Equity
Component”, “Farmers & Merchants Bank of Central California Executive Retirement
Plan – Performance Component” and the “Farmers & Merchants Bank Deferred
Compensation Plan”, the terms and conditions of which are set forth in separate
agreements so titled.
 
PART V


BENEFITS
 
Section 5.01 - Benefits:  Employee shall be entitled to participate in whatever
vacation, medical, dental, pension, sick leave, 401(k), profit sharing,
disability insurance or other plans of general application, or other benefits
which are in effect as to other officers of equivalent title of the Bank, or as
may be in effect from time to time, in accordance with the rules established for
individual participation in any such plan.
- 2 -

--------------------------------------------------------------------------------

Section 5.02 - Bank Automobile/Automobile Allowance:  The Bank shall provide
Employee with either an automobile for business and incidental personal use or
an automobile allowance as per Bank policy.  However, at the sole discretion of
the Board of Directors and/or the Bank’s Chief Executive Officer, the Bank
reserves the right to change or eliminate this benefit at any time.
 
Section 5.03 - Membership Fees:  The Bank shall reimburse Employee for all
appropriate and reasonable expenses incurred in performing Employee’s duties,
including providing and paying for the dues and fees of membership in local
service and civic clubs and/or organizations as the Bank deems appropriate and
necessary for enhancement of its presence within the local business community. 
In order to be eligible for reimbursement of these expenses, Employee must
obtain pre-approval for such memberships from the Bank’s Chief Executive Officer
and must provide the Bank with receipts and documented evidence as is required
by federal and state laws and regulations.
 
Section 5.04 - Directors and Officers Liability Insurance Coverage:  To the
extent commercially reasonable to do so under prevailing conditions in the
insurance market, the Bank shall provide directors and officers liability
insurance coverage for the protection of Employee on terms and conditions no
less favorable to Employee than are in effect on the date that this Agreement
shall become effective. Following any termination of Employee’s employment with
the Bank, such coverage shall be continued under substantially the same terms
and conditions as are in effect immediately prior to such termination of
employment at no cost to Employee until all applicable statutes of limitation
expire with respect to claims arising prior to such termination of employment. 
Employee expressly acknowledges, however, that the Bank cannot and shall not
guarantee the performance of the insurance company issuing such directors and
officers liability insurance coverage pursuant to this Section.  In addition to
the foregoing, the Bank shall also continue to make indemnification and
advancement of litigation expense payments to Employee to the maximum extent and
for the maximum period permitted by law; provided, however, that the obligation
of the Bank to advance litigation expense payments shall be subject to Employee
having executed and delivered to the Bank, in a form approved by the Bank, an
undertaking to return such payments in the event that a court shall have
determined that Employee is not entitled to indemnification under the applicable
legal standards.
 
PART VI


EXPENSES
 
Section 6.01 - Travel and Entertainment Expenses:  During the term of this
Agreement, the Bank shall reimburse Employee for reasonable out of pocket
expenses incurred in connection with the Bank’s business, including travel
expenses, food and lodging while away from Employee’s home, subject to such
policies as the Bank may from time to time establish for other officers of
equivalent title.  Employee shall keep records of Employee’s travel and
entertainment expenses in a form suitable to the Internal Revenue Service and
the Franchise Tax Board to qualify this reimbursement as a federal and state
income tax deduction for the Bank.  In addition, Employee shall provide the Bank
with receipts for all expenses for which Employee seeks reimbursement.
- 3 -

--------------------------------------------------------------------------------

PART VII


TERMINATION OF EMPLOYMENT
 
Section 7.01 - Termination at Option of the Bank:  The Bank may terminate this
Agreement at any time and without “Cause” (as defined below) by giving Employee
sixty (60) days written notice of the Bank’s intent to terminate this
Agreement.  The 60th day after Notice of Termination shall be deemed Employee’s
Separation Date.  In the event Employee’s employment is terminated by the Bank
pursuant to this Section, Employee shall be paid all accrued salary, accrued but
unused vacation, and reimbursement expenses for which expense reports have been
provided to the Bank, or which are provided to the Bank prior to the Separation
Date, in accordance with the Bank’s policies and this Agreement.  In addition to
the foregoing amounts, if Employee is terminated by the Bank pursuant to this
Section, and subject to (A) Employee’s continued employment through, and
termination of employment on, the Separation Date; (B) Employee’s continued
loyalty to the Bank, which includes, but is not limited to, Employee or any
outside third party refraining from any announcements to anyone inside or
outside the Bank that the Employee is leaving the Bank; and (C) Employee’s
execution and non-revocation of a general release of all claims in the form
attached hereto as Exhibit B, which release becomes irrevocable within 60 days
following the Separation Date or such earlier deadline provided by the Bank,
then Employee will be entitled to receipt of the following Severance Package:
 

1. A Severance Payment equivalent to twelve (12) times the highest monthly base
salary which Employee has earned during Employee’s employment with the Bank. 
The Severance Payment shall be paid out in equal increments on regularly
scheduled pay days for a period of 12 months following the Separation Date,
provided that any payments delayed pending the effectiveness of the release
shall be accumulated and paid in a lump sum on the next pay day following the
effectiveness of the release, with any remaining payments due paid in accordance
with the schedule otherwise provided herein.  Such payments will cease, however,
if Employee fails to comply with the provisions of Part VIII of this Agreement.

 

2. A Severance Bonus in an amount equal to the average of the Employee’s annual
discretionary incentive bonus for the previous two years, prorated for the
number of months between the Separation Date and the end of the Bank’s last
fiscal year.  The Severance Bonus shall be paid in a lump sum on the Employee’s
Separation Date.

 

3. Payment of all awards of benefit plans and incentive and retention programs
in accordance with the terms of those plans and programs, including applicable
vesting and forfeiture provisions.  Any such payment or distribution from a
nonqualified deferred compensation plan shall be governed by the terms of such
plan relating to the timing of distributions.

- 4 -

--------------------------------------------------------------------------------

Section 7.02- Termination for Cause:  The Bank may terminate Employee’s
employment at any time for “Cause” upon written Notice of Termination to
Employee, setting forth in reasonable detail the basis for the determination of
“Cause.”  Termination for Cause shall be effective immediately upon receipt of
the Notice of Termination by Employee, and the date on which the Notice of
Termination is received shall be deemed to be the Separation Date.  If Employee
is terminated pursuant to this Section 7.02, Employee shall be entitled only to
accrued salary, vacation and reimbursement of expenses for which expense reports
have been provided to the Bank, or which are provided to the Bank prior to the
Separation Date, in accordance with the Bank’s policies and this Agreement. 
Employee shall be entitled to no further compensation or severance payment of
any nature; provided however, that Employee will also be entitled to payment of
all awards of benefit plans and incentive and retention programs in accordance
with the terms of those plans, including any applicable vesting and forfeiture
provisions.  Any such payment or distribution from a nonqualified deferred
compensation plan shall be governed by the terms of such plan relating to the
timing of distributions.
 

“Cause” for purposes of this Agreement shall be defined as conviction of a
felony resulting in a material adverse economic effect on Employer; provided
that the determination of such material adverse economic effect shall in any
case be made pursuant to a resolution duly adopted by a vote of no less than
two-thirds (2/3’s) of the entire Board of Directors of the Bank at a meeting
duly held and called for such purpose; and provided further, that Employee shall
be given reasonable notice of such meeting and shall have the opportunity,
together with counsel, to be heard before the Board of Directors at any such
meeting.


Section 7.03 - Termination at Option of Employee:  This Agreement may be
terminated by Employee at Employee’s sole discretion by giving one hundred
twenty (120) days written Notice of Resignation to the Bank.  If Employee
terminates his/her employment pursuant to this Section 7.03, and subject to
Employee’s continued satisfactory performance of such tasks and duties that may
be assigned to Employee through the Separation Date, and Employee’s continued
loyalty to the Bank through the Separation Date (which includes, but is not
limited to, refraining from any announcements by Employee or any outside third
party to anyone inside or outside the Bank that the Employee is leaving the
Bank), Employee shall receive accrued salary and payment for accrued but unused
vacation through the Separation Date.  Employee shall also be entitled to
payment of all awards of benefit plans and incentive and retention programs, in
accordance with the terms of those plans, including applicable vesting and
forfeiture provisions.  Any such payment or distribution from a nonqualified
deferred compensation plan shall be governed by the terms of such plan relating
to the timing of distributions.  Alternatively, the Bank may, at its option, at
any time after Employee gives written Notice of Resignation as herein provided,
pay Employee’s accrued salary up to and including the effective Separation Date
set forth in Employee’s Notice of Resignation, and thereupon immediately release
and terminate Employee’s employment.  Notwithstanding the foregoing, if the Bank
determines at any time during the120-day notice period that Employee materially
breaches the obligations imposed by the provisions of this Section 7.03 and Part
VIII of this Agreement, the Bank may shorten the notice period and accelerate
the Separation Date, thereby reducing the compensation otherwise payable to
Employee pursuant to this Section.

 
Section 7.04 - Option to Terminate on Permanent Disability of Employee:  The
Bank may terminate this Agreement if, during the term of this Agreement,
Employee shall become “Permanently Disabled”, as that term is defined herein.  A
termination pursuant to this Section 7.04 shall be deemed a termination without
“Cause,” and shall be governed by the procedures, and shall entitle Employee to
the Severance Package specified in Section 7.01. For purposes of this Agreement,
Employee shall be deemed to have become Permanently Disabled if Employee is
unable to engage in any substantial gainful activity, with or without reasonable
accommodation, for an aggregate of 120 working days over a six month period, by
reason of any medically determinable physical or mental impairment.  The Bank
may issue its Notice of Termination to Employee on or after the 90th working day
of Permanent Disability, as defined herein.
- 5 -

--------------------------------------------------------------------------------

The Notice of Termination shall be deemed withdrawn and the Agreement shall
remain in effect after a Notice of Termination has been given to Employee under
the following circumstances.
 

A. Within thirty (30) days of the Notice of Termination being given to Employee,
Employee returns to the full performance of Employee’s duties and provides
medical certification that Employee can perform the essential functions of
Employee’s duties with or without reasonable accommodation.

 

B. Within thirty (30) days of the Notice of Termination being given to Employee,
Employee requests a reasonable accommodation from the Bank which would permit
Employee to perform the essential functions of Employee’s duties and such
reasonable accommodation can be provided by the Bank without an undue hardship.

 
Section 7.05 - Change of Control:  In the event of a Change of Control of the
Bank or Farmers & Merchants Bancorp (the “Bancorp”) during the term of this
Agreement and prior to Employee’s termination of employment, and upon the
execution by Employee and non-revocation of a general release of all claims
provided by the Bank, the Bank will provide Employee with a Change of Control
Compensation Package equal to (A) twenty-four  times the highest monthly base
salary which Employee has earned during Employee’s employment with the Bank; (B)
an amount equal to the sum of Employee’s previous two years’ (i) annual
discretionary incentive bonuses and (ii) annual payments to all components of
the Executive Retirement Plan, in each case to the extent paid before the Change
of Control; (C) Employee’s monthly premium for continuation coverage under COBRA
(as defined in Section 7.07), determined as of the closing or other occurrence
of the Change of Control, multiplied by thirty-six (36) months, whether or not
such continuation coverage is elected by Employee; and (D) a gross-up payment as
defined and set forth herein in Section 7.05.2.  In addition, Employee will be
entitled to payment of all awards of benefit plans and incentive and retention
programs in accordance with the terms of those plans and programs, including
applicable vesting and forfeiture provisions.  Upon the closing or other
occurrence of the Change of Control transaction, and subject to the provisions
of this Section 7.05, Employee shall receive disbursement of payments due
Employee under this Section (except for payments or distributions from or
pursuant to any nonqualified deferred compensation plan), in one lump sum
payment, less any withholding required by state, federal or local law.  Any
payment or distribution from or pursuant to any nonqualified deferred
compensation plan shall be governed by the terms of such plan.  If Employee
becomes entitled to payment under this Section 7.05, Employee shall not be
entitled to the Severance Package under Sections 7.01 or 7.04, notwithstanding
Employee’s subsequent termination of employment pursuant to those Sections.
- 6 -

--------------------------------------------------------------------------------

1. Change of Control means a change of control of Bancorp. Such a Change of
Control  will be deemed to have occurred immediately before any of the following
occur: (i) individuals, who were members of the Board of Directors of Bancorp
immediately prior to a meeting of the shareholders of Bancorp which meeting
involved a contest for the election of directors, do not constitute a majority
of the Board of Directors of Bancorp following such election or meeting, (ii) an
acquisition, directly or indirectly, of more than 30% of the outstanding shares
of any class of voting securities of Bancorp by any Person, (iii) a merger,
consolidation or sale of all, or substantially all, of the assets of Bancorp,
wherein its shareholders immediately before such transaction shall own of record
(immediately after such transaction) equity securities, other than any warrant
or right to purchase such equity securities, of Bancorp or an acquiring entity
or any parent entity thereof, possessing less than 70% of the voting power of
Bancorp or such acquiring entity or any parent entity thereof; in making the
determination of ownership of such equity securities immediately after such
transaction, equity securities owned by shareholders of Bancorp immediately
prior to the transaction as shareholders to another party to the transaction
shall be disregarded, or (iv) there is a change, during any period of one year,
of a majority of the Board of Directors of Bancorp as constituted as of the
beginning of such period, unless the election of each director who is not a
director at the beginning of such period was approved by a vote of at least a
majority of the directors then in office who were directors at the beginning of
such period.  If the events or circumstances described in (i)-(iv), above, shall
occur to or be applicable to the Bank, then such Change of Control shall be
deemed for all purposes of this Agreement to also be a “Change of Control” of
Bancorp.  For purposes of this Agreement, the term “Person” shall mean and
include any individual, corporation, partnership, group, association or other
“person”, as such term is used in Section 14(d) of the Securities Exchange Act
of 1934, other than Bancorp, the Bank, any other wholly owned subsidiary of
Bancorp or any employee benefit plan(s) sponsored by Bancorp, Bank or other
subsidiary of Bancorp.  Notwithstanding the foregoing, a Change of Control shall
not be deemed to have occurred unless the change also constitutes the occurrence
of a "change in control event,” as defined in Treasury Regulation Section
1.409A-3(i)(5), with respect to the Employee.

 

2. Gross-Up Payment:  Employee shall be entitled to a “Gross-Up Payment” under
the terms and conditions set forth herein, and such payment shall include the
Excise Tax reimbursement due pursuant to Section 7.05.2.a and any federal and
state tax reimbursements due pursuant to Section 7.05.2.b.

 

a. In the event that any payment or benefit (as those terms are defined within
the meaning of Internal Revenue Code Section 280G(b)(2)) paid, payable,
distributed or distributable to the Employee (hereinafter referred to as
“Payments”) pursuant to the terms of this Agreement or otherwise in connection
with or arising out of Employee’s employment with the Bank or a change of
control would be subject to the Excise Tax imposed by Section 4999 of the
Internal Revenue code or any interest or penalties are incurred by Employee with
respect to such Excise Tax, then Employee will be entitled to receive an
additional payment (“Gross-Up Payment”) in an amount equal to the total Excise
Tax, interest and penalties imposed on Employee as a result of the payment and
the Excise Taxes on any federal and state tax reimbursements as set forth in
Section 7.05.2.b.

- 7 -

--------------------------------------------------------------------------------

b. If the Bank is obligated to pay Employee pursuant to Section 7.05.2.a, the
Bank shall also pay Employee an amount equal to the “total presumed federal and
state taxes” that could be imposed on Employee with respect to the Excise Tax
reimbursements due to Employee pursuant to Section 7.05.2.a and the federal and
state tax reimbursements due to Employee pursuant to this section.  For purposes
of the preceding sentence, the “total presumed federal and state taxes” that
could be imposed on Employee shall be conclusively calculated using a combined
tax rate equal to the sum of the (a) the highest individual income tax rate in
effect under Federal tax law applicable to Employee and (ii) the tax laws of the
state in which Employee will be subject to tax on the payment and (b) the
hospital insurance portion of FICA.

 

c. No adjustments will be made in this combined rate for the deduction of state
taxes on the federal return, the loss of itemized deductions or exemptions, or
for any other purpose for paying the actual taxes.


 
It is further intended that in the event that any payments would be subject to
other “penalty” taxes (in addition to the Excise Tax in section 7.05.2.a)
imposed applicable federal tax law, that these taxes would also be included in
the calculation of the Gross-Up Payment, including any federal and state tax
reimbursements pursuant to section 7.05.2.b.
 

3. Determination of Eligibility for and Amount of Gross-Up Payment:  An initial
determination as to whether a Gross-Up Payment is required pursuant to this
Agreement and the amount of such Gross-Up Payment shall be made at the Bank’s
expense by an accounting firm appointed by the Bank prior to any Change of
Control.  The accounting firm shall provide its determination, together with
detailed supporting calculations and documentation to the Bank and Employee
prior to submission of the proposed Change of Control to the Bank’s or Bancorp’s
shareholders, Board of Directors or appropriate regulators for approval.  If the
accounting firm determines that no Excise Tax is payable by Employee with
respect to a Payment or Payments, it shall furnish Employee with an opinion
reasonably acceptable to Employee that no Excise Tax will be imposed with
respect to any such Payment or Payments.  Within ten (10) days of the delivery
of the determination to Employee, Employee shall have the right to dispute the
determination.  The existence of the dispute shall not in any way affect
Employee’s right to receive the Gross-Up Payment in accordance with the
determination.  Upon the final resolution of a dispute, the Bank or its
successor shall promptly pay to Employee any additional amount required by such
resolution.  If there is no dispute, the determination shall be binding, final
and conclusive upon the Bank and Employee, except to the extent that any taxing
authority subsequently makes a determination that the Excise Tax or additional
Excise Tax is due and owing on the payments made to Employee.  If any taxing
authority determines that the Excise Tax or additional Excise Tax is due and
owing, the Bank or the entity acquiring control of the Bank shall pay the Excise
Tax and any penalties assessed by such taxing authority.

 

4. Excise Tax Withholding:  Notwithstanding anything contained in this Agreement
to the contrary, in the event that according to the determination, an Excise Tax
will be imposed on any Payment or Payments, the Bank or its successor shall pay
to the applicable government taxing authorities as Excise Tax withholding, the
amount of the Excise Tax that the Bank has actually withheld from the Payment or
Payments.

- 8 -

--------------------------------------------------------------------------------

Section 7.06 – Non-Renewal of Agreement.  For the avoidance of doubt, if this
Agreement is not renewed automatically by reason of Employee’s failure to
execute an effective general release pursuant to Section 2.02, Employee will not
be entitled to the Severance Package specified in Section 7.01.

 
Section 7.07 - Continuation of Medical Benefits:  In the event Employee’s
employment is terminated Employee shall be afforded the right to continue
his/her medical benefits to the extent provided in the Consolidated Omnibus
Budget Reconciliation Act (“COBRA”), at his/her expense.  The Bank shall provide
Employee with the appropriate COBRA notification within the time required by the
law from the Separation Date.
 
PART VIII


COVENANTS
 
Section 8.01 - Confidential Nature of Relationship.  Employee acknowledges (i)
the highly competitive nature of the business and the industry in which the Bank
competes; (ii) that as a key executive of the Bank he/she has participated in
and will continue to participate in the service of current customers and/or the
solicitation of prospective customers, through which, among other things,
Employee has obtained and will continue to obtain knowledge of the “know-how”
and business practices of the Bank, in which matters the Bank has a substantial
proprietary interest; (iii) that his/her employment hereunder renders the
performance of services which are special, unique, extraordinary and
intellectual in character, and his/her position with the Bank placed and places
him/her in a position of confidence and trust with the customers and employees
of the Bank; and (iv) that his/her rendering of services to the customers of the
Bank necessarily requires the disclosure to Employee of Trade and Business
Secrets, Proprietary and Confidential Information, and Bank Materials (as
defined in Section 8.03 below) of the Bank.  In the course of Employee’s
employment with the Bank, Employee has and will continue to develop a personal
relationship with the customers and prospective customers (defined for purposes
of this Agreement as customers that the Bank is either actively soliciting or in
the process of making a proposal for services to as of Employee’s Separation
Date) of the Bank and a knowledge of those customers’ and prospective customers’
affairs and requirements, and the relationship of the Bank with its established
clientele has been, and will continue to be, placed in Employee’s hands in
confidence and trust.   Employee consequently agrees that it is a legitimate
interest of the Bank, and reasonable and necessary for the protection of the
confidential information, goodwill and business of the Bank, which is valuable
to the Bank, that Employee make the covenants contained herein.
 
Employee Initials ____
 
Section 8.02 - Restrictions:  Accordingly, Employee agrees that during the
period that he/she is employed by the Bank, unless in the normal course of
business, he/she shall not, as an individual, employee, consultant, independent
contractor, partner, shareholder, or in association with any other person,
business or enterprise, directly or indirectly, and regardless of the reason for
him/her ceasing to be employed by the Bank, engage in the following:
- 9 -

--------------------------------------------------------------------------------

A. Disclosure of Proprietary Information or Materials.  Employee agrees that
he/she will not directly or indirectly reveal, report, publish or disclose to
any person, firm, or corporation not expressly authorized in writing by the
Bank’s Board of Directors to receive any Trade and Business Secret, Proprietary
and Confidential Information or Bank Materials (as defined in Section 8.03
below).  Employee further agrees that he/she will not use any Trade and Business
Secret, Proprietary and Confidential Information and/or Bank Materials for any
purpose except to perform his/her employment duties for the Bank and such Trade
and Business Secret, Proprietary and Confidential Information and/or Bank
Materials may not be used or disclosed by Employee for his/her own benefit or
purpose or for the benefit or purpose of a subsequent employer.  These
agreements will continue to apply after Employee is no longer employed by the
Bank so long as such Trade and Business Secrets, Proprietary and Confidential
Information and Bank Materials are not nor have become, by legitimate means,
generally known to the public.

 

B.
Solicitation of Employees.  Employee recognizes that he/she possesses and will
possess confidential information about other employees of the Bank and its
affiliates relating to their education, experience, skills, abilities,
compensation and benefits, and inter-personal relationships with customer(s) of
the Bank and its affiliates.  Employee recognizes that the information he/she
possesses and will possess about these other employees is not generally known,
is of substantial value to the Bank and its affiliates in developing their
business and in securing and retaining customers, and in managing general daily
operations of the Bank, and has been and will be acquired by Employee because of
his/her business position with the Bank and its affiliates.  Employee agrees
that at all times during his/her employment with the Bank and for a period of
twelve (12) months thereafter, Employee will not, directly or indirectly,
solicit or recruit any employee of the Bank or its affiliates for the purpose of
being employed by, or serving as a consultant or information resource to, the
Employee, or any competitor of the Bank or its affiliates on whose behalf
Employee is acting as an agent, representative or employee, and that Employee
will not convey such confidential information or trade secrets about other
employees of the Bank and its affiliates to any other Person or legal entity. 
In view of the nature of Employee’s employment with the Bank, Employee likewise
agrees that the Bank and its affiliates would be irreparably harmed by any such
solicitation or recruitment in violation of the terms of this paragraph and that
the Bank and its affiliates shall therefore be entitled to preliminary and/or
permanent injunctive relief prohibiting the Employee from engaging in any
activity or threatened activity in violation of the terms of this paragraph and
to any other relief, including financial compensation commensurate with damages
caused, available to them.

- 10 -

--------------------------------------------------------------------------------

C.
Solicitation of Customers.  During the Employee’s employment by the Bank and its
affiliates and for a period of twelve (12) months after such employment ceases,
the Employee shall not, directly or indirectly (whether as an officer, director,
owner, employee, partner, consultant or other participant), use any Trade and
Business Secret, Proprietary and Confidential information, or Bank Materials to
identify, solicit or entice any Customer or Prospective Customer of the Bank or
its affiliates to make any changes whatsoever in their current or prospective
relationships with the Bank or its affiliates, and will not assist any other
Person or entity to interfere with or dispute such current or prospective
relationships.  If Employee leaves the Bank and goes to work for a new employer
that is a competitor of the Bank, and if that new employer already has an
existing relationship with a Customer or Prospective Customer of the Bank or its
affiliates, this paragraph does not preclude Employee from making contact with
such Customer or Prospective Customer on the new employer’s behalf, so long as
such contact otherwise complies with the provisions of this paragraph.  In view
of the nature of the Employee’s employment with the Bank, the Employee likewise
agrees that the Bank and its affiliates would be irreparably harmed by any such
interference or competitive actions in violation of the terms of this paragraph
and that the Bank and its affiliates shall therefore be entitled to preliminary
and/or permanent injunctive relief prohibiting the Employee from engaging in any
activity or threatened activity in violation of the terms of this paragraph, in
addition to any other relief, including financial compensation commensurate with
damages caused, available to them.

 
Employee initials _____


Section 8.03 – Definitions:
 
A.            TRADE AND BUSINESS SECRETS means information, including a formula,
pattern, compilation, program, device, method, technique or process that derives
independent economic value, actual or potential from not being generally known
to the public or to other persons who can obtain economic value from its
disclosure or use, and is the subject of efforts that are reasonable under the
circumstances to maintain its secrecy.
 
B.            PROPRIETARY AND CONFIDENTIAL INFORMATION means trade secrets,
computer programs, designs, technology, ideas, know-how, processes, formulas,
compositions, data, techniques, improvements, inventions (whether patentable or
not), works of authorship, or other information concerning the Bank’s:
 
(i) Business Activities, including but not limited to: actual or anticipated
strategic plans and initiatives; marketing plans, advertising and collateral
materials; new product development plans; competitor analyses; analyses of
internal financial performance; financial forecasts and budgets; customer and
prospect strategies and lists; proprietary designs of facilities and other
delivery systems and processes; and any similar information to which Employee
has access by virtue of performing his/her duties for the Bank.
 
(ii) Customers, including but not limited to: information about  the Bank’s
customers or prospective customers, such as the customer’s or prospect’s key
decision-makers; customer preferences; customer strategies; terms of any
contractual arrangements with the Bank; business considerations; loan, deposit
and other product and service pricing, terms and conditions, repayment
structures, fee arrangements, structure of guarantees from other entities; and
any similar information to which Employee has access by virtue of performing
his/her duties for the Bank.
- 11 -

--------------------------------------------------------------------------------

(iii) Employees, including but not limited to: names of and contact information
for the Bank’s employees; their compensation, incentive plans, retirement plans,
terms of employment, areas of expertise, projects, and experience; and any
similar information to which Employee has access by virtue of performing his/her
duties for the Bank.
 
“Proprietary and Confidential Information” includes any information, in whatever
form or format, including that which has not been memorialized in writing.
 
C.            BANK MATERIALS means documents or other media or tangible items
that contain or embody PROPRIETARY AND CONFIDENTIAL INFORMATION or any other
information concerning the business, operations or plans of the Bank and its
customers and prospective customers, whether such documents have been prepared
by Employee or by others.  BANK MATERIALS include, but are not limited to
blueprints, drawings, photographs, charts, graphs, notebooks, customer lists,
computer disks, photographs of proprietary information or documents on cell
phones, iPads or other electronic devices, photocopies of proprietary
information or documents, emails, text messages, tapes or printouts, sound
recordings and other printed, typewritten, handwritten or computer generated
documents, as well as samples, prototypes, product collateral materials,
advertising materials, models, products and the like.
 
Employee Initials ____
 
Section 8.04 - Return of the Bank’s Property:  Upon termination of his/her
employment with the Bank for any reason, Employee will promptly deliver to the
Bank, without copying or summarizing, all Trade and Business Secrets,
Proprietary and Confidential Information, and Bank Materials that are in
Employee’s possession or under Employee’s control, including, without
limitation, all physical property, keys, documents, lists, electronic storage
media, cell phones, iPads, manuals, letters, notes, reports, including all
originals, reproductions, recordings, disks, or other media.
 
Employee acknowledges that Employee has been apprised of the provisions of Labor
Code Section 2860 which provides:  “Everything which an Employee acquires by
virtue of his employment, except the compensation which is due him from his
Employer, belongs to the Employer, whether acquired lawfully or unlawfully, or
during or after the expiration of the term of his employment.” Employee
understands that any work that Employee created or helped create at the request
of the Bank, including user manuals, training materials, sales materials,
customer and prospective customer information and business data, process
manuals, and other written and visual works, are works made for hire in which
the Bank owns the copyright.  Employee may not reproduce or publish these
copyrighted works, except in the pursuit of his/her employment duties with the
Bank.
 
Employee Initials ____
 
Section 8.05 - Separate Covenants:  The covenants of Part VIII of this Agreement
shall be construed as separate covenants covering their particular subject
matter.  In the event that any covenant shall be found to be judicially
unenforceable, said covenant shall not affect the enforceability or validity of
any other part of this Agreement.
- 12 -

--------------------------------------------------------------------------------

Employee Initials ____
 
Section 8.06 - Continuing Obligation:  Employee’s obligations set forth in Part
VIII of this Agreement shall expressly continue in effect beyond Employee’s
employment period in accordance with their terms and such obligations shall be
binding on Employee’s assigns, executors, administrators and other legal
representatives.
 
Employee Initials ____
 
PART IX
 
ARBITRATION
 
Section 9.01 - Dispute Resolution:  The Parties agree that arbitration shall be
the sole and exclusive remedy to redress any dispute, claim, or controversy
(“Grievance”) involving the interpretation of this Agreement, the terms and
conditions of this Agreement, or any other claims arising out of Employee's
employment with the Bank or the termination thereof.  It is the intention of the
Parties that the arbitration decision will be final and binding and that any and
all Grievances shall be disposed of as described herein.


Section 9.02 - Process.


A.            Grievance.  Any and all Grievances must be submitted in writing by
the aggrieved Party.  A Grievance from Employee shall be submitted to the Bank’s
Chief Executive Officer.  Within Thirty (30) days following the submission of
the written Grievance, the Party to whom the Grievance is submitted shall
respond in writing.  If no written response is submitted within Thirty (30)
days, the Grievance shall be deemed denied.


B.            Mediation.  If the Grievance is denied, and before invoking the
arbitration procedure described below, the parties shall first participate in
mediation.  The mediator shall be selected by mutual agreement of the parties,
and shall be conducted in San Joaquin County, California, or such other location
as is mutually agreed.  The mediation cost (other than attorney fees) shall be
borne by the Bank.


C.            Arbitration.  Unless otherwise prohibited by law or specified
below, if the Grievance is denied and mediation is unsuccessful, either Party
may, within Thirty (30) days of such denial, and prior to the expiration of any
applicable statute of limitations, refer the Grievance to arbitration before a
single arbitrator pursuant to the California Code of Civil Procedure, including
Section 1283.05 permitting discovery.


The arbitrator shall be chosen by mutual agreement from a panel of arbitrators
provided by JAMS or, if no agreement is reached, under the rules for Employment
Dispute Resolution promulgated by JAMS.


- 13 -

--------------------------------------------------------------------------------

The arbitrator’s award shall be in the form of a written opinion sufficient to
allow for appropriate judicial review, shall be a final and binding
determination of the dispute, and shall be fully enforceable as an arbitration
award by the California courts in accordance with California law.


The arbitrator shall decide whether the conduct complained of violates the legal
rights of the complaining party and, if so, shall determine and award the relief
allowed by law.


Each party in such arbitration shall be responsible for its/his/her own
attorneys’ fees, unless the arbitrator orders otherwise pursuant to applicable
law.  The Bank shall pay the cost of the arbitration if Employee prevails as
determined by the arbitrator; if the Bank prevails as determined by the
arbitrator, Employee shall pay the cost of the arbitration only to the same
extent as would be required had he/she prevailed in a civil suit under
California Code of Civil Procedure Sections 1032, 1033 and 1033.5.


The arbitrator shall not have jurisdiction or authority to change, add to or
subtract from any of the lawful provisions of this Agreement.


D.            Injunctive relief.  Notwithstanding anything to the contrary
herein, nothing in this Part IX is intended to prevent either Party from
obtaining injunctive relief in court to prevent irreparable harm pending the
conclusion of any such arbitration.


E.            Waiver of jury and court trial.  THE BANK AND EMPLOYEE ACKNOWLEDGE
AND AGREE THAT ARBITRATION SHALL BE THE SOLE FORUM FOR THE RESOLUTION OF ANY AND
ALL DISPUTES, WHETHER IN AN INDIVIDUAL OR REPRESENTATIVE CAPACITY, OR AS PART OF
A COLLECTIVE ACTION, ARISING OUT OF OR RELATING TO THE EMPLOYMENT RELATIONSHIP. 
SUCH DISPUTES INCLUDE, BUT ARE NOT LIMITED TO, CLAIMS FOR DISCRIMINATION OR
HARASSMENT (SUCH AS CLAIMS UNDER THE FAIR EMPLOYMENT AND HOUSING ACT, TITLE VII
OF THE CIVIL RIGHTS ACT OF 1964, THE AMERICANS WITH DISABILITIES ACT, OR THE AGE
DISCRIMINATION IN EMPLOYMENT ACT), RETALIATION, WRONGFUL TERMINATION, BREACH OF
WAGE AND HOUR LAWS, BREACH OF CONTRACT, BREACH OF PUBLIC POLICY, FAILURE TO
PROVIDE COMPENSATION OR BENEFITS, PHYSICAL OR MENTAL HARM OR DISTRESS, OR ANY
OTHER CLAIMS OR DISPUTES, AND HEREBY WAIVES HIS/HER/ITS RIGHT TO PURSUE ANY
CLAIM AGAINST THE OTHER PARTY IN ANY OTHER FORUM OR PROCEEDING, INCLUDING ANY
RIGHT TO TRIAL BY JURY.


Nothing herein shall prevent Employee from filing an administrative charge with
the California Department of Fair Employment and Housing or the federal Equal
Employment Opportunity Commission; however, the decision of the arbitrator shall
be a complete defense to any suit, action or proceeding instituted in any
federal, state or local court or before any administrative agency with respect
to any dispute which is arbitrable as herein set forth.


Employee Initials ____


- 14 -

--------------------------------------------------------------------------------

PART X
 
TAXES
 
Section 10.01 - Withholding:  All payments to be made to Employee under this
Agreement will be subject to required withholding of federal, state and local
income and employment taxes as applicable.
 
Section 10.02 - Section 409A:
 
A.            Notwithstanding any provision to the contrary in this Agreement,
the Bank shall delay the commencement of payments or benefits coverage to which
Employee would otherwise become entitled under the Agreement in connection with
Employee’s termination of employment until the earlier of (i) the expiration of
the six-month period measured from the date of Employee’s “separation from
service” with the Bank (as such term is defined in Treasury Regulations issued
under Section 409A of the Code (defined below)) or (ii) the date of Employee’s
death, if the Bank in good faith determines that Employee is a “specified
employee” within the meaning of that term under Code Section 409A at the time of
such separation from service and that such delayed commencement is otherwise
required in order to avoid a prohibited distribution under Section 409A(a)(2) of
the Code.  Upon the expiration of the applicable Code Section 409A(a)(2)
deferral period, all payments and benefits deferred pursuant to this
Section10.02 (whether they would have otherwise been payable in a single sum or
in installments in the absence of such deferral) shall be paid or reimbursed to
Employee in a lump sum, and any remaining payments and benefits due under the
Agreement shall be paid or provided in accordance with the normal payment dates
specified for them herein.
 
B.            In addition, to the extent the Bank is required pursuant to this
Agreement to reimburse expenses incurred by Employee, and such reimbursement
obligation is subject to Section 409A of the Code, the Bank shall reimburse any
such eligible expenses by the end of the calendar year next following the
calendar year in which the expense was incurred, subject to any earlier required
deadline for payment otherwise applicable under this Agreement; provided,
however, that the following sentence shall apply to any tax gross-up payment and
related expense reimbursement obligation, including any payment obligations
described in Section 7.05, to the extent subject to Section 409A.  Any such tax
gross-up payment will be made by the end of the calendar year next following the
calendar year in which Employee remits the related taxes.
 
C.            For purposes of the provisions of this Agreement which require
commencement of payments or benefits subject to Section 409A upon a termination
of employment, the terms “termination of employment” and “Separation Date” shall
mean a “separation from service” with the Bank (as such term is defined in
Treasury Regulations issued under Code Section 409A), notwithstanding anything
in this Agreement to the contrary.
 
D.            In each case where this Agreement provides for the payment to the
Employee of an amount that constitutes nonqualified deferred compensation under
Section 409A and such payment is subject to the execution and non-revocation of
a release of claims, (1) any payments delayed pending the effectiveness of the
release shall be accumulated and paid in a lump sum following the effectiveness
of the release, with any remaining payments due paid in accordance with the
schedule otherwise provided herein, and (2) if the period between the Separation
Date and the last day on which the release could become irrevocable assuming the
Employee’s latest possible execution and delivery of the release spans two
calendar years, then such deferred payments shall not be made before the second
calendar year, even if the release becomes irrevocable in the first calendar
year, if such payments constitute nonqualified deferred compensation under
Section 409A.
- 15 -

--------------------------------------------------------------------------------

E.            Any series of payments provided under this Agreement (excluding
plans or agreements incorporated by reference) shall for all purposes of Code
Section 409A be treated as a series of separate payments and not as single
payments.
 
F.            The provisions of this Part X are intended to comply with Code
Section 409A and shall be interpreted consistent with such section.
 
PART XI


GENERAL PROVISIONS
 
Section 11.01 - Notices:  Any notice to be given to the Bank under the terms of
this Agreement, and any notice to be given to Employee, shall be addressed to
such Party at the mailing address the Party may hereafter designate in writing
to the other.  Any such notice shall be deemed to have been duly given four days
after the same shall be enclosed in a properly sealed and addressed envelope,
registered or certified, and deposited (postage or registry or certification fee
prepaid) in a post office or branch post office regularly maintained by the
United States Government or upon actual delivery to the Party by messenger or
delivery service, with receipt acknowledged in writing by the Party to whom such
notice is addressed.
 
Section 11.02 - Entire Agreement:  This Agreement and the agreements
incorporated by reference herein (“Farmers & Merchants Bank of Central
California Executive Retirement Plan” and “Farmers & Merchants Bank of Central
California Deferred Compensation Plan”) supersede any and all other agreements
or understandings, whether oral, implied, or in writing, between the parties
hereto with respect to the subject matter hereof and contain all of the
covenants and agreements between the Parties with respect to such matters in
their entirety.  Each Party to this Agreement acknowledges that no
representations, inducements, promises or agreements, orally or otherwise, have
been made by any Party, or anyone acting on behalf of any Party, which is not
embodied herein, and that no other agreement, statement or promise not contained
in this Agreement shall be valid or binding.  Any modification(s) to this
Agreement will be effective only if in writing and signed by the Parties hereto.
 
Section 11.03 - Notwithstanding any other provision of this Agreement, this
Agreement and all rights and obligations of the Parties hereunder shall be
subject to the provisions of the Federal Deposit Insurance Act and the
regulations adopted thereunder, including without limitation 12 Code of Federal
Regulations, Part 359.
 
Section 11.04 - Partial Invalidity:  If any provisions in this Agreement are
held by a court of competent jurisdiction or an arbitrator to be invalid, void
or unenforceable, the remaining provisions shall nevertheless continue in full
force and effect without being impaired or invalidated in any way
- 16 -

--------------------------------------------------------------------------------

Section 11.05 - Continuing Obligations:  The obligations of the covenants
contained in this Agreement shall survive the termination of the Agreement and
any employment relationship between the Bank and Employee.  Accordingly, neither
the Bank nor Employee shall be relieved of the continuing obligations of the
covenants contained in this Agreement.
 
Section 11.06 - Employee’s Representations:  Employee represents and warrants
that Employee is free to enter into this Agreement and to perform each of the
terms and covenants in it.  Employee represents and warrants that Employee is
not restricted or prohibited, contractually or otherwise, from entering into and
performing this Agreement, and that Employee’s execution and performance of this
Agreement is not a violation or breach of any other agreement or other legal
obligation between Employee and any other person or entity.
 
Section 11.07 - Governing Law:  This Agreement (not including any plans or
agreements incorporated by reference) shall be construed and enforced in
accordance with, and the rights of the Parties shall be governed by, the laws of
the State of California.
 
Section 11.08 - Full Settlement:  The Bank’s obligation to make the payments
provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be not be affected by any set off, counterclaim, recoupment,
defense or other claim, right or action which the Bank may have against Employee
or others. In no event shall Employee be obligated to seek other employment or
take any other action by way of mitigation of the amounts payable to Employee
under any of the provisions of this Agreement and such amount shall not be
reduced whether or not Employee obtains other employment.
 
Section 11.09 - Successors:  This Agreement shall be binding upon and
enforceable against any successors to the Bank. No duties provided for under
this Agreement may be delegated by any of the parties hereto.  The Bank will
require any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business and
assets of the Bank to assume expressly and agree to perform this Agreement in
the same matter and to the same extent that the Bank would be required to
perform it if no such succession had taken place. As used herein, the term
“Bank” shall mean the Bank as hereinbefore defined and any successor to its
business and assets as aforesaid which assumes and agrees to perform this
Agreement by operation of law or otherwise. This Agreement shall inure to the
benefit of and be enforceable by Employee’s legal representatives.
 
Section 11.10 - No Waiver:  The failure of any of the Parties hereto to insist
on strict compliance with any provision of this Agreement, or the failure to
assert any right of any Party hereto may have hereunder, shall not be deemed to
be a waiver of such provision or right or of any other provision or right
contained in this Agreement.
 
Section 11.11 – Advice of Counsel:  Employee warrants that he/she has consulted
with legal counsel of his/her choice to advise him/her with respect to the terms
and conditions of this Agreement.
- 17 -

--------------------------------------------------------------------------------

FARMERS & MERCHANTS BANK OF CENTRAL CALIFORNIA
 
Date:  February 12, 2014
 
 
 
 
By: 
/s/ Stewart C. Adams, Jr.
 
 
 
Stewart C. Adams, Jr.
 
 
 
Chairman of the Personnel Committee
 
 
 
 
 
 
By: 
/s/ Edward Corum, Jr.
 
 
 
Edward Corum, Jr.
 
 
 
Member of the Personnel Committee
 
 
 
 
 
 
By: 
/s/ Kevin Sanguinetti
 
 
 
Kevin Sanguinetti
 
 
 
Member of the Personnel Committee
 
 
  By: /s/ Kent A. Steinwert  
Kent A. Steinwert
 
Chairman, President and Chief Executive Officer
   
on behalf of FARMERS & MERCHANTS BANK OF CENTRAL CALIFORNIA

 

Employee:
/s/ Stephen W. Haley
Date:  February 12, 2014
 
Stephen W. Haley

 
 
- 18 -

--------------------------------------------------------------------------------